       Case 2:17-cr-00126-MCE Document 121 Filed 10/30/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   HANNAH LABAREE, SBN 294338
     Assistant Federal Defenders
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700; F: (916) 498-5710
 5
     Attorneys for Defendant
 6   SAMANTHA SAMPSON

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA, )                     Case No. 2:17-cr-00126-MCE
                                )
11              Plaintiff,      )                     WAIVER OF PERSONAL APPEARANCE AND
                                )                     REQUEST TO APPEAR VIA VIDEO-
12
                   vs.          )                     TELECONFERENCE
13                              )
         SAMANTHA SAMPSON,      )                     Date: October 29, 2020
14                              )                     Time: 10:00 A.M.
               Defendant.       )                     Judge: Hon. Morrison C. England, Jr.
15                              )
16
17           On March 30, 2020, Chief United States Judge Mueller issued General Order 614,

18   “Coronavirus Public Emergency Authorizing Video-teleconferencing and Telephone

19   Conferencing for Criminal Proceedings under Section 15002 of the Coronavirus Aid, Relief and

20   Economic Security (CARES) Act,” which authorizes the use of videoconferencing – or

21   telephone phone conferencing if videoconference is not reasonably available – in various

22   criminal proceedings.

23           Ms. Sampson, having been advised of her right to appear in person for her Admit/Deny

24   hearing, as well as of the ability to waive her personal appearance and appear via video-

25   teleconference, has elected waived her right to personally appear at her October 29, 2020 status

26   conference, and instead requests to appear via video-teleconference. If video-teleconference

27   becomes unavailable, she consents to appear via teleconference.

28   ///

       Waiver of Personal Appearance and Request to        -1-            United States v. Cea, 2:19-cr-00126-MCE
       Appear Via Video-Teleconference
      Case 2:17-cr-00126-MCE Document 121 Filed 10/30/20 Page 2 of 3


 1          Ms. Sampson further agrees that the Admit/Deny hearing in this matter cannot be further

 2   delayed without serious harm to the interests of justice, within the meaning of General Order

 3   614.

 4          Finally, Ms. Sampson consents to counsel signing this waiver on her behalf, pursuant to
 5   General Order 616. She stipulates that i) obtaining her wet signature is both impractical and
 6   imprudent, given the pandemic; ii) she has had an opportunity to consult with counsel regarding
 7   this matter; and iii) after said consultation, she consents to her counsel signing this order
 8   electronically on her behalf.
 9                                                   Respectfully submitted,
10   Date: October 28, 2020                          /s/ Hannah Labaree for Samantha Sampson
                                                     SAMANTHA SAMPSON
11
                                                     DEFENDANT
12
13                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
14
15
     Date: October 28, 2020                          /s/ Hannah Labaree
16                                                   HANNAH LABAREE
                                                     Assistant Federal Defender
17                                                   Attorneys for Defendant
                                                     SAMANTHA SAMPSON
18
19
20
21
22
23
24
25
26
27

28

      Waiver of Personal Appearance and Request to     -2-            United States v. Cea, 2:19-cr-00126-MCE
      Appear Via Video-Teleconference
      Case 2:17-cr-00126-MCE Document 121 Filed 10/30/20 Page 3 of 3


 1
 2                                                   ORDER

 3          The Court, having received and considered the defendant’s waiver of personal

 4   appearance, and good cause appearing therefrom, hereby orders that the defendant’s electronic
 5   signature is accepted pursuant to General Order 616. Furthermore, her request to appear via
 6   video-teleconference (or telephone, if video-teleconference services become unavailable) for the
 7   October 29, 2020 status conference is GRANTED.
 8          IT IS SO ORDERED.
 9
     Dated: October 29, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Waiver of Personal Appearance and Request to    -3-         United States v. Cea, 2:19-cr-00126-MCE
      Appear Via Video-Teleconference
